ITEMID: 001-23674
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: KUSTILA and OKSIO v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The first applicant is Mr Marko Kustila, a Finnish national, who was born in 1962 and was serving a prison sentence at the time of the application. The second applicant is Mr Jukka Oksio, a Finnish national who was born in 1967 and was serving a prison sentence at the time of the application. They are represented before the Court by Mr Jaakko Tuutti, a lawyer practising in Tampere, Finland.
The facts of the case, as submitted by the applicants, may be summarised as follows.
The first applicant had been detained pending a criminal trial concerning – amongst others – two serious drug offences. On 5 July 2000, at the end of the hearing, the District Court (käräjäoikeus, tingsrätten) of Jyväskylä informed the parties that it had decided to reserve the judgment until 12 July 2000. The public prosecutor demanded a sentence of seven years imprisonment and that the first applicant should remain in detention pending the delivery of the judgment. The District Court ordered that the first applicant be detained pending the delivery of the judgment, basing the detention on Sections 26 and 26a of Chapter 1 of the Act on Coercive Means of Criminal Investigation (pakkokeinolaki, tvångsmedelslag; 450/1987). It held, inter alia, as follows:
“Because the District Court has in its decision after the end of the principal hearing notified the date of the reserved judgment, the grounds for K.’s [the first applicant’s] detention are based on the principles supporting section 26 of Chapter 1 of the Act on Coercive Means of Criminal Investigation.
K., who has been detained throughout from 21 May 2000, has been charged with offences for which, if proven guilty as charged, he will clearly, according to normal case law, be sentenced to imprisonment for longer than two years.
Without prejudice to the length of the final imprisonment sentence and taking into consideration that the reserved judgment will be given in less than one week’s time, the arguments presented in favour of K. do not disclose that his detention is excessive.”
On the same day (5 July 2000) the first applicant applied to the Court of Appeal (hovioikeus, hovrätten) of Vaasa, claiming that his detention was unlawful and demanding the District Court’s decision to be quashed as well as his immediate release. He claimed that the District Court could not have based its decision on Section 26 of Chapter 1 of the Act on Coercive Means of Criminal Investigation, because he had not yet been sentenced as required by that provision. He also maintained that Finnish legislation did not contain any basis for detention of a defendant in a case where the hearing had been closed and the judgment reserved and invoked Article 5 § 1 of the Convention.
On 7 July 2000 the Court of Appeal of Vaasa quashed the District Court’s decision to detain the first applicant and ordered his immediate release. The Court of Appeal reasoned its decision, inter alia, as follows:
“Because K. had not been sentenced at the end of the principal hearing on 5 July 2000, he could not have been ordered to remain detained pursuant to Section 26 of Chapter 1 of the Act on Coercive Means of Criminal Investigation.”
On 12 July 2000 the District Court of Jyväskylä sentenced the first applicant to five years’ imprisonment. It also ordered the arrest of the first applicant, who had gone missing after his release on 7 July 2000.
On 11 July 2000 the first applicant meanwhile applied to the District Court of Tampere, claiming compensation under the Act on Compensation by the State for the Deprivation of the Liberty of Detained or Convicted Innocent Persons. The District Court rejected the applicant’s claims on 10 November 2000, referring to section 2 of that Act. It held, inter alia, as follows:
“It is undisputed in the case that K. was detained during the time mentioned in his application for summons. It is also undisputed that the Court of Appeal of Vaasa released K. because it was not possible to keep K. detained on the grounds that the public prosecutor put forward and on which the District Court had made the decision, i.e. pursuant to Section 26 of Chapter 1 of the Act on Coercive Means of Criminal Investigation.
Therefore, the detention was not based on the grounds on which the public prosecutor and the District Court justified the detention.
...
Taking into account the seriousness of the offences that underlie the detention of K., his guilt as stated in the judgment and the length of the imposed penalty, it would be excessive to oblige the State to pay K. compensation for the deprivation of his liberty. Compensation would be excessive also because he was deprived of his liberty for only two days and because this time has been subtracted from the sentenced imprisonment according to Section 11 of Chapter 3 of the Criminal Code. Because of K.’s guilt the deprivation period cannot be deemed to cause him such mental suffering as would be the case if an innocent person had been detained.”
The Court of Appeal of Turku upheld the District Court’s judgment on 24 April 2001. The Court of Appeal reasoned its judgment, inter alia, as follows:
“As the District Court has maintained, there were no legal grounds for K.’s detention during 5 July – 7 July 2000. However, on 12 July 2000 K. was sentenced to five years’ imprisonment for the crimes that initially led to his detention, and ordered to be taken into custody. K. has subsequently been avoiding the implementation of the sentence and a warrant for his arrest has been issued. Therefore it would be excessive to oblige the State to pay him compensation for his short term detention. Further, because it cannot be maintained that K.’s liberty has been restricted in an arbitrary fashion or without justification, he is not entitled to compensation on the basis of the Convention for the Protection of Human Rights and Fundamental Freedoms either.”
In a letter dated 11 November 2000 the first applicant asked the police to investigate whether the judge and laymen of the District Court of Jyväskylä had committed a crime when they ordered his detention.
On 14 November 2000 the police sent a report to the Chancellor of Justice and informed him that a criminal investigation would not commence before the Chancellor of Justice had examined the matter.
On 18 April 2001 the Deputy Chancellor of Justice noted in his decision that there was no directly applicable statute in the law concerning detention of an accused by a court when reserving a judgment to a later date. He concluded however that both the District Court and the Court of Appeal had erred as the defendant could, and should have, been detained, under Section 23 of Chapter 1 of the Act on Coercive Means of Criminal Investigation. According to the Deputy Chancellor of Justice, that interpretation of law had been accepted by the Court of Appeal in similar cases. He did not find any grounds for prosecution in the case.
The second applicant was serving a term of imprisonment in an open prison when on 23 September 1997 he was taken in police custody to a police station as suspected of another crime. Some time later he was transferred to the Hämeenlinna Central Prison, from which he was transferred to a prison in Köyliö on 5 November 1997. On 31 December 1998 a public prosecutor decided not to press further charges against the second applicant.
On 31 May 1999 the second applicant filed a suit against the State under the Act on Compensation by the State for the Deprivation of the Liberty of Detained or Convicted Innocent Persons. He demanded, inter alia, compensation for non-pecuniary damages caused by his detention from 23 September 1997 to 5 November 1997. On 18 October 1999 the District Court rejected the second applicant’s claims. It reasoned its decision, inter alia, as follows:
“Even though [the second applicant’s] liberty and possibilities to act were de facto restricted to a greater degree due to his transferral to the police jail compared to the conditions in an open prison establishment, [the second applicant] was also nevertheless a prisoner in the open prison.
As [the second applicant] was already imprisoned and as transferral to a different kind of prison does not require compensation pursuant to the Act on Compensation by the State for the Deprivation of the Liberty of Detained or Convicted Innocent Persons, and as [the second applicant] cannot be considered as equivalent to a detained or convicted innocent person or to a person subject to an injunction order, the District Court holds that the State is not obliged to pay [the second applicant] compensation for any possible non-pecuniary damage caused by the transferral to a police jail.”
The second applicant complained to the Court of Appeal which, on 5 October 2000, upheld the District Court’s judgment. The Supreme Court refused the second applicant leave to appeal on 30 July 2001.
Section 23 of Chapter 1 of the Act on Coercive Means of Criminal Investigation (693/1997), as in force at the time of the events, provided:
“When the court cancels or defers the principal hearing in a case where the defendant has been detained, the court has to examine and assess whether there are reasons to keep the defendant detained.”
Section 23 of Chapter 1 of the Act on Coercive Means of Criminal Investigation was amended on 27 June 2003 (646/2003). The new section entered into force on 1 January 2004 and it provides:
“When the court cancels or defers the principal hearing or orders a new principal hearing in a case where the defendant has been detained, the court has to examine and assess whether there are reasons to keep the defendant detained. However, the question of detention does not have to be re-examined or reassessed during the time when the principal hearing has been deferred due to a mental examination of one of the defendants in the case. The court must also rule on the question of detaining the defendant, if the court does not deliver its judgment directly after the principal hearing.”
Section 26 of Chapter 1 of the Act on Coercive Means of Criminal Investigation (213/1995) states:
“The court may detain a person convicted and sentenced to imprisonment, or order the continuation such a person’s detention, if:
(1) the defendant has been sentenced to at least two years imprisonment.”
Section 26a of Chapter 1 of the Act on Coercive Means of Criminal Investigation (213/1995) provides:
“Nobody may be detained or ordered to continue to be detained if the detention would be excessive due to the nature of the case, the suspect’s or sentenced person’s age or due to other personal circumstances of the person in question.”
Section 1 of the Act on Compensation by the State for the Deprivation of the Liberty of Detained or Convicted Innocent Persons (1974/422) provides:
“A person who has been arrested or detained as a suspect for a crime has a right to compensation from the State, if:
(1) a criminal investigation has ended without a criminal charge being brought;
(2) a criminal charge is withdrawn or dismissed;
(3) he or she has been found guilty of an offence which did not justify arrest or detention, or;
(4) there was no legal basis for the arrest or detention.
There is no right to compensation if the deprivation of liberty has not exceeded twenty-four hours.”
Section 2 of the above-mentioned Act (1974/422) states:
